 

FlLED

January 3, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTRlcT couRT

EASTERN D|STR|CT OF
CAL|F

EASTERN DISTRICT OF CALIFORNIA ` »"

DEP TV CL

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19MJ00002-AC
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
CLYDE CHARLES LOGAN, IV, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release CLYDE CHARLES LOGAN, IV , Case No.
2:l9MJ00002-AC , Charge 2]USC § 843(b) , frorn custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

 

Bail Posted in the Sum of $

Unsecured Appearance Bond $
Appearance Bond with lO% Deposit
Appearance Bond With Surety
Corporate Surety Bail Bond

\/ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacrarnento` CA on January 3, 2019 at 2:00 Drn

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

 

